NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                         BILLY BART SAIN, Petitioner.

                          No. 1 CA-CR 21-0245 PRPC
                               FILED 10-28-2021


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2017-109585-001
                The Honorable Christopher Whitten, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                APPEARANCES

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Respondent

Billy Bart Sain, Yuma
Petitioner



                        MEMORANDUM DECISION

Presiding Judge D. Steven Williams, Judge David B. Gass, and Judge
James B. Morse Jr. delivered the decision of the Court.
                              STATE v. SAIN
                            Decision of the Court

PER CURIAM:

¶1              Petitioner Billy Bart Sain seeks review of the superior court’s
order denying his petition for post-conviction relief. This is petitioner’s
first petition.

¶2              Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction
relief. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012).
It is petitioner’s burden to show that the superior court abused its
discretion by denying the petition for post-conviction relief. See State v.
Poblete, 227 Ariz. 537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has
burden of establishing abuse of discretion on review).

¶3           We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the
petition for review. The petitioner has failed to show an abuse of
discretion.

¶4             For the foregoing reasons, this court grants review but
denies relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2